Citation Nr: 0102955	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative small bowel ischemic thrombosis with necrosis 
(claimed as small intestines), as secondary to spondylosis 
with postoperative fusion, L5-S1, or pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  

2.  Entitlement to service connection for skin cancer.  

3.  Entitlement to an increased evaluation for a neurogenic 
bladder, currently rated as 60 percent disabling.  

4.  Entitlement to service connection for a shrinking sex 
organ.

5.  Entitlement to service connection for memory loss.  

6.  Entitlement to service connection for chest pain.  

7.  Entitlement to service connection for soft tissues.  

8.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to exposure to Agent 
Orange.  

9.  Entitlement to service connection for stiffness, 
numbness, muscle spasm, achy joints, achy muscles, and 
jerking muscles.  

10.  Entitlement to service connection for a stomach 
condition.  

11.  Entitlement to service connection for arterial occlusive 
disease, including as secondary to a service connected back 
disability.  

12.  Entitlement to an increased rating for spondylosis with 
postoperative fusion, L5-S1, currently evaluated as 60 
percent disabling.  

13.  Entitlement to a compensable evaluation for residuals of 
a crush injury to the left foot.  

14.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted]


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In addition to being service-connected for the disabilities 
mentioned on the title page, the veteran is also receiving a 
total disability evaluation for compensation purposes on the 
basis of individual unemployability (TDIU).

The Board notes that the RO has adjudicated some of the above 
mentioned issues by grouping them together.  For the sake of 
clarity, the Board has separated them into individual issues.  

The issues numbered 4 through 14 on the title page of this 
decision are addressed in the remand portion of this 
decision.  In addition, the issue of service connection for 
service connection for postoperative small bowel ischemic 
thrombosis with necrosis  and entitlement to benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida are 
also addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues adjudicated herein have been 
obtained.  

2.  In August 1995 the RO denied, in pertinent part, the 
veteran's claim of service connection for postoperative small 
bowel ischemic thrombosis with necrosis as secondary to his 
service-connected back disability, or pursuant to 38 U.S.C.A. 
§ 1151.  This decision became final.  

3.  The evidence submitted since the August 1995 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

4.  The probative medical evidence of record establishes that 
the veteran does not have a current skin cancer disability.  

5.  The veteran is currently receiving the maximum schedular 
evaluation for a neurogenic bladder.  

6.  The veteran's neurogenic bladder has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1995 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for post-operative small 
bowel ischemic thrombosis with necrosis as secondary to 
service-connected back disability, or pursuant to 38 U.S.C.A. 
§ 1151 is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  

2.  The requirements for service connection of skin cancer 
have not been met.  38 U.S.C.A. § 1110, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.304 (2000).  


3.  The criteria for an evaluation in excess of 60 percent 
for a neurogenic bladder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.115b, Diagnostic Code 7542 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence and Service Connection Claims

Factual Background

Small Bowel Ischemia

The evidence which was of record before the August 1995 
decision wherein the RO denied entitlement to service 
connection for small bowel ischemic thrombosis is reported in 
pertinent part below.

Service medical records do not document any reference to 
small bowel ischemia.  

Small bowel ischemia is not documented in the record until 
September 1992 when the veteran was admitted to the Temple VA 
Medical Center (VAMC) (O.E. Teague Vet Center) with 
complaints of acute upper abdominal pain (it is noted that 
the veteran had been diagnosed with a neurogenic bladder 
secondary to multiple lumbosacral spine surgeries only a few 
days prior to the diagnosis of small bowel ischemia).  

The initial impression was acute pancreatitis and the veteran 
was initially discharged.  However, further work-up revealed 
mesenteric venous thrombosis with necrosis of nearly the 
entire small bowel.  A resection was performed leaving 18 
inches of proximal jejunum and three to four inches of distal 
ileum.  A leak was subsequently found in the bowel, and a 
diverting loop jejunostomy was performed as a result.  A 
follow-up note from August 1993 noted that the diagnosis was 
small bowel ischemia-status post extensive small bowel 
resection and jejunostomy.  

In August 1995 the RO denied service connection for small 
bowel ischemic thrombosis with necrosis.  This decision was 
not appealed and it became final.  

In October 1996 the veteran raised, in pertinent part, a 
claim to reopen the claim of service connection for small 
bowel ischemia.  

In May 1997 the RO received a copy of a September 1992 
computed axial tomography (CAT) scan report of the abdomen.  
The CAT scan was noted as revealing gas in the mesenteric 
vessels and gas in the bowel wall indicative of small bowel 
necrosis.  There was an increase in inflammation of 
mesenteric fat in the left abdomen of unknown etiology.  
There was also a January 1993 x-ray report of the abdomen 
which was noted as being unremarkable with the exception of 
postsurgical changes in the lumbosacral spine.  

In June 1998 the RO received copies of September 1992 x-ray 
reports of the abdomen, as well as the September 1992 
jejunostomy report and the surgical pathology report.  The 
surgical pathology report revealed a small bowel, resection-
necrosis, full thickness with inflammation extending into the 
adjacent mesenteric fat.  It was concluded that there was no 
specific etiology discernible from the histologic appearance.  

Other records received subsequent to the August 1995 decision 
include VA progress notes documenting continuing treatment of 
the veteran's status post small bowel ischemia.  

Skin Cancer

Service medical records document treatment of a rash over the 
body in May 1969, September 1969, October 1969, and June 
1970.  In September 1969 the veteran reported that the rash 
was over the face, groin, and neck.  Examination revealed a 
maculo papular rash on the neck, face, and legs.  In June 
1970 it was noted that the rash was on the arms and legs.  
Treatment was hydrocortisone.  There is no in-service 
documentation of a diagnosis of skin cancer.  



Post-service medical records document a remote history of 
skin cancer dating to 1983, but do not document a current 
diagnosis of skin cancer.  

The veteran was treated for a poison ivy rash in 1990.  
Outpatient notes from the Fort Worth Outpatient Clinic (OPC) 
document an examination in which a history of skin cancer, 
removed in Dallas in 1983, was noted.  Examination documented 
a diagnosis of dermatitis, but no current diagnosis of skin 
cancer.  

In January 1997 the veteran was seen for lesions on his 
hands.  Examination revealed multiple scaly, erythematic 
papular lesions on both hands.  Similar lesions were found on 
the hips, the scalp, left temple, and the feet.  The 
pertinent impression was actinic keratoses of the hands, and 
"Stucco" keratoses of the feet.  

In February 1997 a VA examination of the skin was conducted.  
The veteran reported a 20-year history of eruptive lesions on 
the backs of his hands, and similar lesions on the lower lip 
margins for the last 10 years.  Examination revealed two dry, 
scaly papules on the right and left lower lip margins, and 
several similar but more hyperkeratotic lesions located on 
the dorsum of the hands.  There was a singular warty lesion 
on the left scalp above the temple.  

The diagnoses were actinic keratosis, actinic cheilitis, and 
verruca versus seborrheic keratosis of the scalp.  No 
diagnosis of skin cancer was documented.  

Subsequent VA medical records from 1997 document intermittent 
treatment of a "rash."  

In December 1999 the veteran appeared to contend that he did 
have skin cancer.  He contended that the presence of skin 
cancer was proven by the VA physician's removal of the sores 
from his lips, hands, and neck, even though the VA doctor had 
indicated that examination was negative for skin cancer.  


Neurogenic Bladder

Review of the record reveals that the veteran was diagnosed 
with and treated for a neurogenic bladder found to be 
secondary to multiple lumbosacral spine surgeries in August 
1992.  

In August 1995 the RO granted service connection for a 
neurogenic bladder, with the assignment of a noncompensable 
evaluation.  This determination was not appealed and it 
became final.  

In October 1996 the RO received a statement in which the 
veteran reported a history of the development of the 
neurogenic bladder as well as small bowel ischemia.  

In a statement received by the RO in January 1997 the veteran 
reported being required to wear diapers as a result of 
bladder and bowel muscle weakness.  

In May 1997 a VA examination of the bladder was conducted.  
It was noted that the neurogenic bladder resulted in postvoid 
dribbling, urgency, incontinence (currently severe) requiring 
the use of incontinence pads, intermittent spasms, and near 
urinary retention.  

Cytoscopic examination revealed neurogenic bladder 
dysfunction with a slightly atonic bladder.  A cystometrogram 
revealed that the atonic bladder was moderately spastic at 
times resulting in more of an inhibited type of neurogenic 
bladder than a classic atonic neurogenic bladder.  The 
examiner concluded that the veteran's urinary incontinence 
was moderately symptomatic.  

In August 1997 the veteran's representative reported being 
told by the veteran that he had to change his diapers three 
or more times each day.  

In December 1997, the RO granted a 40 percent evaluation for 
the neurogenic bladder, based on the findings of the May 1997 
VA examination and the statement from the veteran's 
representative.  



In July 1998 the veteran submitted a notice of disagreement 
(NOD) with, in pertinent part, the 40 percent evaluation 
assigned for the neurogenic bladder.  The veteran contended 
that he had to change his absorbent materials five to six 
times per day.  He stated that his bladder would either stop 
working, drain all the time or bleed, and that it was 
partially collapsed due to nerve damage.  

In April 1999 JM reported that he had been a tutor of the 
veteran when he was enrolled in a computer science class, and 
had known the veteran since 1980.  He reported that the 
veteran could not stay in the air-conditioned room for more 
than 20 minutes without his face swelling up, and his fingers 
getting stiff.  He also noted that the veteran stood during 
class rather than sat due to low back pains and related pains 
in his legs.  

JM reported that the veteran would have to use the toilet 
fifteen to twenty minutes after eating food.  

In May 1999 TES wrote that the veteran used to have a desire 
to work.  However, he indicated that the veteran began having 
a very difficult time working during the period when he was 
having surgery performed on his back.  He reported that the 
veteran had trouble attending computer classes because of 
joint pains caused by a cold classroom.  

In August 1999 the veteran's spouse submitted a letter 
discussing the veteran's various medical problems.  With 
respect to his neurogenic bladder, she reported that the 
veteran had to wear diapers due to loss of bladder and bowel 
control and that he had to change his diapers all of the 
time.  She reported that he would sometime lose control of 
his bladder while changing his diaper.  

In September 1999 the veteran reiterated his contention that 
his bladder required him to wear absorbent materials on a 
daily basis and change them five to six times each day.  


In November 1999 JG wrote that he had known the veteran for 
quite some time.  JG wrote that the veteran had to change his 
diaper no less than five to eight times a day.  

A December 1999 VA follow-up note for the neurogenic bladder 
documented that the veteran was totally incontinent and had 
to wear a diaper at all times.  

Other VA medical records on file document treatment of the 
neurogenic bladder but do not specifically discuss the 
frequency of diaper changes that he required to make as a 
result of this condition.  

The veteran on multiple occasions has submitted a medical 
treatise generally discussing causes, symptoms, and treatment 
of a neurogenic bladder.  He has also submitted numerous 
other unrelated treatises.  

During the December 2000 hearing, no specific testimony was 
provided with respect to the number of times a day the 
veteran would have to change absorbent material.  Nor was any 
testimony provided with respect to any impact of the 
neurogenic bladder on employability.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  



(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  


Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (2000).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (2000).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  


Increased Rating Criteria: Neurogenic Bladder

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decision maker to a specific area of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a.  

A neurogenic bladder is to be evaluated under the criteria 
for voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7542.  

A particular voiding dysfunction is to be rated as urine 
leakage, frequency, or obstructed voiding.  Compensation is 
provided for continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day (20 percent); the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day (40 percent); and requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day (60 percent).  38 C.F.R. § 4.115a.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  The veteran was also afforded VA examinations for 
his skin cancer and bladder.  

As a result, the Board is of the opinion that there is 
sufficient medical evidence to allow for a determination to 
be made on these issues.  

The record indicates that the veteran applied for disability 
benefits from the Social Security Administration (SSA) in 
1989.  SSA denied the veteran's claims for both disability 
insurance benefits (DIB) and supplemental security income 
benefits (SSI).  It is unclear as to whether the claims file 
contains all records used by SSA in making these 
determinations (SSA also denied entitlement to SSI benefits 
in 1998).  

Nonetheless, the records relied on in making these decisions 
are not relevant to any of the claims at issue.  SSA denied 
the SSI claims based on lack of eligibility (excess income), 
and denied DIB benefits based on the fact that the veteran 
was not legally entitled to such benefits after June 20, 
1983, and that he was not totally disabled prior to this 
date.  

The records relied upon by SSA in denying benefits for a 
period prior to June 1983 would not be relevant to the issue 
at hand because they are not applicable to the issues that 
will be discussed in more detail below, particularly whether 
the veteran has a current skin cancer disability, and the 
current level of severity of the neurogenic bladder.  

Furthermore, SSA's determination does not appear to have 
included consideration of skin cancer, another skin 
disability, or the neurogenic bladder.  Rather, SSA indicated 
that its determination was based on its consideration (for 
the period prior to June 1983) on the level of disability 
caused by the veteran's musculoskeletal impairments.  Its 
denials of entitlement to SSI did not even appear to reach 
the stage where the veteran's medical condition was 
evaluated, as it was determined at the outset that he had too 
much income to be eligible for such benefits.  Therefore, the 
Board concludes that any outstanding SSA records would not be 
relevant to the issue in question.  

The veteran has indicated the presence of certain evidence 
that is not currently of record.  During the December 2000 
hearing, he reported receiving medical treatment in 1973 from 
Dr. CH.  Transcript, p. 8.  These records are not on file.  

However, the Board concludes that these records are not 
relevant because the veteran indicated that Dr. CH treated 
him only for his back and circulation problems; he did not 
indicate that he treated his bladder, skin cancer, or small 
bowel disabilities.  Id.  

Furthermore, the veteran indicated that he had attempted to 
obtain these records but that they could not be located.  Id.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
All pertinent evidence has been obtained, and a VA 
examination of the skin was conducted.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

New and Material Evidence: Small Bowel Ischemia

The veteran seeks to reopen his claim of service connection 
for status post small bowel ischemia which the RO denied in 
August 1995.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA progress notes documenting treatment of the veteran's 
small bowel disability, and laboratory studies concerning the 
small bowel, including a surgical pathology report.  The 
veteran has also submitted a multitude of other medical 
evidence that is already on file.  

The majority of the above-mentioned records are considered to 
be either duplicative or cumulative.  Many of the records 
submitted by the veteran are already of record.  The majority 
of those that are not are considered to be cumulative, as 
they merely chart the progression of treatment of the 
disability.  

However, the surgical pathology report is considered to be 
new and material.  It was not previously of record and it 
bears directly and substantially upon the specific issue 
being considered in this case because it specifically 
addresses, albeit without a definite conclusion, the etiology 
of the small bowel ischemia.  Such evidence is significant 
and must be considered in order to fairly decide the merits 
of the claim.  

Therefore, new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for postoperative small bowel ischemic thrombosis 
with necrosis.  



Service Connection for Skin Cancer

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of skin 
cancer.  

The veteran has failed to provide evidence that he is 
suffering from a current skin cancer disability.  There are 
no post-service medical records documenting treatment or a 
diagnosis of skin cancer.  There is only a reference to a 
history of skin cancer that was removed in 1983.  There are 
no subsequent medical diagnoses of skin cancer.  

In fact, the veteran's skin was specifically examined on VA 
examination in February 1997, and no diagnosis of skin cancer 
was documented.  The only definite skin disorders found were 
actinic keratosis and actinic cheilitis.  Other VA medical 
records have documented treatment of a skin rash, but none 
have documented an actual diagnosis of skin cancer.  

Because the veteran has failed to establish proof of a 
current skin cancer diagnosis or disability, the Board finds 
that his claim of entitlement to service connection for skin 
cancer must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).  



The veteran's own opinions and statements that he currently 
has skin cancer are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a skin cancer disability.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Because the veteran has failed to establish proof of a 
current skin cancer disability, the Board finds that his 
claim of entitlement to service connection for skin cancer 
must be denied.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


Increased Evaluation: Neurogenic Bladder

This claim does not involve an appeal as to the initial 
evaluation of the neurogenic bladder.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. § 4.2 (1999); Francisco v. 
Brown, 7 Vet. App. 55 (1994).




The veteran's neurogenic bladder is evaluated as 60 percent 
disabling under the criteria for voiding dysfunction.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542.  A 
neurogenic bladder is to be rated as a voiding dysfunction, 
and 60 percent is the maximum possible schedular evaluation 
for a voiding dysfunction.  Therefore, no greater benefit can 
flow to the veteran under the criteria applicable to a 
neurogenic bladder.  Id.

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(2000).  

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2000), 
and concluded that it was not warranted.  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does or does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


In the case at hand, the Board first notes that the veteran 
is already receiving a TDIU evaluation, granted in December 
1986 based on his back disability, and prior to the 
development of his neurogenic bladder disability.  The 
veteran has made no indication that his neurogenic bladder 
causes limitations in some way not already contemplated by 
the rating schedule.  Nor is there other evidence on file 
indicating unusual or exceptional limitations not 
contemplated by the rating schedule.  In fact, lay statements 
on file have primarily documented the veteran's difficulty 
with employment and attending school in the context of his 
musculoskeletal limitations.  

In general, the Board is of the opinion that the veteran has 
not submitted evidence indicating that his neurogenic bladder 
disability affects his employability in ways not contemplated 
by the Rating Schedule, whose percentage ratings represent 
the average impairment in earning capacity.  38 C.F.R. § 4.1.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the neurogenic bladder disability has markedly 
interfered with employment (the record indicates that he has 
not been working and was granted TDIU due to his back 
disability) or resulted in frequent hospitalizations or 
inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
neurogenic bladder disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
postoperative small bowel ischemic thrombosis with necrosis, 
the appeal is granted in this regard.

Service connection for skin cancer is denied.  

Entitlement to a rating in excess of 60 percent for a 
neurogenic bladder is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Small Bowel Ischemia

As was stated above, in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case at hand, the Board is of the opinion that the 
record does not contain sufficient medical evidence for a 
decision to be made on this issue.  Therefore, on remand, the 
RO should schedule a VA examination that addresses the 
question of whether the small bowel ischemia disability is 
causally related to or otherwise aggravated by the veteran's 
service-connected back disability or whether it resulted from 
or was aggravated by VA hospitalization, medical or surgical 
treatment pursuant to 38 U.S.C.A. § 1151.  

Shrinking Sex Organ

There is conflicting and somewhat ambiguous evidence as to 
the nature of the veteran's genital disability.  The veteran 
has reported a variety of problems concerning this area.  In 
particular, he has contended that his service-connected 
disability has caused his sex organ to shrink significantly.  
The record also documents complaints of pain in the 
genitalia, and of erectile dysfunction dating back to the 
1980s.  

However, on VA examination of the bladder in May 1997 it was 
noted that the external genitalia, scrotal contents, and 
penile urethra were normal.  

On the other hand, a VA physician concluded in June 2000 that 
the veteran had intermittent "drawing of the penis and 
scrotum" and erectile dysfunction as well.  She also 
concluded that these conditions were secondary to the 
veteran's spinal condition.  


Yet, aside from this brief opinion, there is little medical 
evidence addressing these conditions.  

On remand, the VA examination should determine whether the 
veteran has an actual penile/genital disorder, and whether 
such disorder is causally related to or aggravated by the 
veteran's service-connected back disorder or another service-
connected disability.  


Soft Tissue, Chest Pain, Memory Loss, Stiffness, Numbness, 
Muscle Spasm, Achy Joints, Achy Muscles, and Jerking Muscles

The conditions listed above are symptoms rather than ratable 
disabilities.  Each of these symptoms, without a diagnosed or 
identifiable underlying malady(ies) or condition(s), cannot 
by themselves constitute disabilit(ies) for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet 
App 282 (1999).  

The Board also notes that the veteran has associated several 
of these symptoms (chest pain, stiffness, numbness, muscle 
spasm, achy joints and muscles, and jerking muscles) with his 
service-connected spinal disability.  Although the veteran 
has appealed these issues, it is unclear as to whether he 
actually raised them as claims for specific disabilities.  
Rather, it appears that he has reported these and other 
symptoms as being part of his back disability (see the 
December 4, 1999 'Notice of Disagreement' appealing the July 
7, 1999 decisions).  

On remand, the VA examination(s) should note these symptoms 
and the veteran's complaints and determine what, if any, 
underlying disability to which they are attributable.  It 
should also be determined whether any of these are merely 
symptoms of the veteran's spinal disability, or are 
manifestations of a separate disability.  




In addition, with respect to memory loss, while the February 
1997 VA peripheral nerves examiner found no clear evidence of 
a memory impairment, the Board notes that this diagnosis was 
based on the veteran's own report of improvement in his 
memory.  The veteran has subsequently reported memory 
deficits.  Therefore, on remand, the VA examination should 
also address whether the veteran has a disorder resulting in 
loss of memory and whether that disorder, if found is related 
to service or to a service-connected disability.  The veteran 
has specifically contended that his loss of memory is 
secondary to the fever caused by his neurogenic bladder when 
it was first discovered.  

Service Connection for a Stomach Condition

The record has documented diagnoses of peptic ulcer disease 
as well as gastroenteritis.  The medical evidence on file is 
currently insufficient to allow for a decision to be made on 
this issue.  Therefore, on remand, a VA examination should be 
scheduled that determines whether the veteran has any stomach 
disability and whether it was incurred in or aggravated by 
service, or is secondary to any of his service-connected 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

Arterial Occlusive Disease, Including as Secondary to a 
Service Connected Back Disability

The record documents a diagnosis of significant arterial 
occlusive disease of the left popliteal and left anterior and 
posterior tibial 'circulation."  However, the etiology of 
this disability is not clearly documented in the record.  On 
remand, VA examination should assess the etiology of this 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  



Increased Rating for Spondylosis with Postoperative Fusion, 
L5-S1

The veteran's spinal disability is currently rated as 60 
percent disabling under the criteria for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  60 
percent is the maximum schedular evaluation for 
intervertebral disc syndrome; therefore, no greater benefit 
can flow to the veteran under this diagnostic code for his 
spinal disability.  

However, the record indicates the possible presence of 
separately ratable neurological problems related to the back 
disorder.  

The assignment of a separate disability rating for a 
neurological disability under 38 C.F.R. § 4.124a may be 
appropriate when its manifestations are distinct from low 
back symptoms (i.e., that is neither duplicative or 
overlapping) attributable to the musculoskeletal disorder.  
Bierman v. Brown, 6 Vet. App. 125 (1994).  

On the one hand, the February 1997 VA peripheral nerves 
examiner concluded that there was clear evidence of a 
neurological deficit related to the lower back and subsequent 
surgery on the spine, but no consistent findings to support a 
more generalized disorder of the nervous system.  

On the other hand, VA medical records, including a February 
1997 VA examination of the spine, have documented bilateral 
radiculopathy into the lower extremities secondary to the 
veteran's spinal disorder.  More significantly, weakness and 
right foot drop have been found in the right lower extremity.  

It does not appear that the RO has considered whether a 
separate disability rating for the veteran's neurological 
symptoms (as distinct from the low back symptoms) would be 
appropriate or that they are more appropriately included in 
the evaluation under the diagnostic code for impairments of 
the spine.  


In addition, there is a great deal of medical ambiguity with 
respect to the nature and severity of the neurological 
symptoms attributable to the low back disability.  As was 
noted above, it appears that the veteran is reporting a wide 
array of symptoms related to the back, many of which are 
neurological in nature.  

Therefore, the Board is of the opinion that a VA examination 
should be conducted that attempts to resolve the issue of 
whether the veteran's neurological deficits are due to his 
service-connected back disability and, if so, whether the 
veteran has separate neurological symptoms that would warrant 
the assignment of a separate disability rating under the 
Court's ruling in Bierman.  

The February 1997 VA peripheral nerves examiner indicated the 
presence of peripheral neuropathy, but appeared to conclude 
that it was related to the lower back and that it was not a 
separate disability.  In light of the above and in light of 
Bierman, the Board concludes that the issue of service 
connection for peripheral neuropathy is inextricably 
intertwined with the evaluation of the back disability.  The 
Board will therefore defer adjudication of the issue of 
service connection for peripheral neuropathy, including as 
secondary to exposure to Agent Orange.  

Compensable Evaluations for Residuals of a Crush Injury to 
the Left Foot and Hemorrhoids

The Board notes that the most recent VA examination of the 
veteran's left foot was conducted almost four years ago, and 
the veteran has indicated an increase in severity of this 
disability.  There is no recent VA examination of the 
veteran's hemorrhoids on record.  On remand, VA examinations 
should address the current severity of these two conditions.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  



Entitlement to Benefits under 38 U.S.C.A. § 1805 for a Child 
Born with Spina Bifida

The record indicates that the veteran submitted a claim for 
spina bifida benefits on behalf of his daughter, ASH, in 
November 1997.  

In April 1998 the RO denied entitlement to spina bifida 
benefits.  

In June 1998 the veteran submitted a letter that specifically 
stated that the letter constituted a notice of disagreement.  
The veteran then went on to discuss, in pertinent part, his 
daughter's spina bifida disability, and requested that she 
receive help from VA for this problem.  

In July 1998 the RO contacted the veteran and notified him 
that it would not interpret his June 1998 letter as an NOD in 
the hope that their notice would sufficiently explain the 
decision to him.  

In October 1998 the RO received a copy of the July 1998 
notice with a written response added by the veteran at the 
bottom.  In this response, he again indicated that the his 
daughter should be entitled to spina bifida benefits.  

The Board notes that the June 1998 statement can reasonably 
construed as an NOD.  The veteran specifically stated that 
the letter constituted a NOD and proceeded to discuss the 
spina bifida claim.  38 C.F.R. § 20.201.  

The RO seemed to imply as much in its July 1998 
communication, but apparently hoped that its letter would 
resolve the issue, and therefore opted not to interpret the 
letter as an NOD.  The Board finds this practice to be 
questionable, and not a sufficient reason to determine that 
the June 1998 letter did not constitute a NOD.  

Furthermore, it is clear from the October 1998 response that 
the July 1998 letter did not resolve the issue.  There is no 
indication that the veteran ever withdrew his claim.  

To the contrary, the October 1998 response to the July 1998 
letter indicates the veteran's desire to continue his appeal 
on this issue.  In addition, there are subsequent 
communications from the veteran indicating his frustration 
with the denial of such benefits.  

It does not appear that the veteran was ever provided with a 
Statement of the Case (SOC) pertaining to the claim for spina 
bifida benefits.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, the veteran is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  





All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Following the above, the RO should 
schedule the veteran for VA examinations 
conducted by appropriate specialists to 
ascertain the nature and etiology of his 
small bowel ischemic thrombosis with 
necrosis; shrinking sex organ; a stomach 
condition; and arterial occlusive 
disease.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiners in 
conjunction with the examinations and the 
examination reports must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

Each of the examiners should review the 
veteran's complete medical history.  All 
pertinent symptomatology should be 
reported in detail.  

With respect to the claim for service 
connection of postoperative small bowel 
ischemic thrombosis as secondary to the 
service connected back disorder, or 
pursuant to 38 U.S.C.A. § 1151, the VA 
examiner must answer the following:  

(a)  Is it at least as likely as not that 
postoperative small bowel ischemic 
thrombosis was proximately due to or the 
result of the veteran's service-connected 
spondylosis with postoperative fusion, 
L5-S1, or his neurogenic bladder and if 
not, then whether, and to what degree, if 
any, it was aggravated by the service-
connected spondylosis with postoperative 
fusion, L5-S1, or his neurogenic bladder.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
If such aggravation is determined to have 
taken place, the examiner must address 
the following medical issues: 

(1)  The baseline manifestations which 
are due to the effects of the nonservice-
connected postoperative small bowel 
ischemic thrombosis; 

(2)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
spondylosis with postoperative fusion, 
L5-S1, or his neurogenic bladder based on 
medical considerations; and 

(3)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of 
postoperative small bowel ischemic 
thrombosis are proximately due to 
service-connected spondylosis with 
postoperative fusion, L5-S1, or his 
neurogenic bladder.  


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

(b)  Is it at least as likely as not that 
postoperative small bowel ischemic 
thrombosis resulted from or was 
aggravated by VA hospitalization, medical 
or surgical treatment pursuant to 
38 U.S.C.A. § 1151?  

With respect to the claim of service 
connection for a shrinking sex organ, the 
appropriate VA examiner must answer the 
following:  

(a)  Does the veteran have a current 
disability involving the sex 
organ/genitalia?  If so, describe the 
nature of the disability.  

(b)  Is it at least as likely as not that 
the current sex organ disability was 
proximately due to or the result of the 
veteran's service-connected spondylosis 
with postoperative fusion, L5-S1, or 
other service-connected disability, and 
if not, then whether, and to what degree, 
if any, it was aggravated by the service-
connected spondylosis with postoperative 
fusion, L5-S1, or other service-connected 
disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  If such aggravation is 
determined to have taken place, the 
examiner must address the following 
medical issues: 

(1)  The baseline manifestations which 
are due to the effects of the nonservice-
connected postoperative sexual organ 
disorder; 

(2)  The increased manifestations of the 
sexual organ disorder which, in the 
examiner's opinion, are proximately due 
to service-connected spondylosis with 
postoperative fusion, L5-S1, or other 
service-connected disability based on 
medical considerations; and 

(3)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of a sexual 
organ disorder are proximately due to 
service-connected spondylosis with 
postoperative fusion, L5-S1, or other 
service-connected disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

With respect to the claim of service 
connection for a stomach condition, the 
VA examiner must determine the following:

(a)  Does the veteran have a current 
stomach disability?  If so, what is its 
nature?  

(b)  Is it at least as likely as not that 
a current stomach disability was incurred 
in or aggravated by service?  

(c)  Is it at least as likely as not that 
the current stomach disability was 
proximately due to or the result of a 
service-connected disability, and if not, 
then whether, and to what degree, if any, 
it was aggravated by the a service-
connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  If such 
aggravation is determined to have taken 
place, the examiner must address the 
following medical issues: 

(1)  The baseline manifestations which 
are due to the effects of the nonservice-
connected stomach condition; 

(2)  The increased manifestations of the 
stomach condition which, in the 
examiner's opinion, are proximately due 
to a service-connected disability based 
on medical considerations; and 

(3)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of stomach 
condition are proximately due to a 
service-connected disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

With respect to the claim of service 
connection for arterial occlusive 
disease, the VA examiner must determine 
the following:  

(a)  Describe the nature of the current 
arterial occlusive disease; and

(b)  Is it at least as likely as not that 
arterial occlusive disease is proximately 
due to or the result of the veteran's 
service-connected spondylosis with 
postoperative fusion, L5-S1, and if not, 
then whether, and to what degree, if any, 
it was aggravated by the service-
connected spondylosis with postoperative 
fusion, L5-S1.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  If such aggravation is 
determined to have taken place, the 
examiner must address the following 
medical issues: 

(1)  The baseline manifestations which 
are due to the effects of the nonservice-
connected arterial occlusive disease; 

(2)  The increased manifestations of 
arterial occlusive disease which, in the 
examiner's opinion, are proximately due 
to service-connected spondylosis with 
postoperative fusion, L5-S1 based on 
medical considerations; and 

(3)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of arterial 
occlusive disease are proximately due to 
service-connected spondylosis with 
postoperative fusion, L5-S1.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations by appropriate specialists 
for the purpose of ascertaining the 
current nature and extent of severity of 
his low back disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiners in 
conjunction with the examinations and the 
examination reports should be annotated 
in this regard.  

All pertinent symptomatology and findings 
should be reported in detail, including 
the reports of memory loss, soft tissues, 
chest pain, stiffness, muscle spasm, achy 
joints, achy muscles, and jerking 
muscles.  


The examiners must determine whether the 
veteran's reported symptoms, as well as 
those listed above, are attributable to 
the veteran's low back disorder.  

The examiners must also determine whether 
any of the above-mentioned or other 
reported symptoms can be attributed to an 
underlying disease or injury (service-
connected or nonservice-connected) other 
than the low back disorder.  If so, the 
examiners must describe the underlying 
disorder(s), and which symptoms can be 
attributed to it or them.  

The examiners must determine whether the 
subjective reports of symptoms are 
supported by objective findings on 
examination(s).  

For each underlying disorder found that 
is not already service-connected, the 
examiner(s) must determine whether it is 
at least as likely as not that the 
disorder(s) was incurred in service or is 
secondary to a service-connected 
disability.  

If unable to make such a determination, 
the examiner(s) should determine whether 
another VA examination addressing the 
disorder(s) found would be warranted. 

The orthopedic examiner should also 
ascertain the current nature and extent 
of severity of the veteran's residuals of 
a crush injury to the left foot.





With respect to any neurological symptoms 
found, the neurological examiner must 
describe in detail the nature, if any, of 
these neurological problems, and their 
relationship, if any, to the service-
connected low back disability.  All 
diagnostic testing deemed necessary to 
render a clinically supported diagnosis 
and/or assessment of severity should be 
administered.  

The examiner should specifically 
determine whether the veteran has 
peripheral neuropathy or drop foot and 
determine whether these or any other 
neurological symptoms found are part of 
his low back disability, and whether such 
manifestations are distinct from low back 
symptoms (i.e., that is neither 
duplicative or overlapping) attributable 
to the musculoskeletal disorder.  

If peripheral neuropathy is found, but is 
determined to not be part of or a result 
of the low back disability, the examiner 
should determine whether it is at least 
as likely as not that such peripheral 
neuropathy was incurred in service, 
including as due to exposure to Agent 
Orange.  

If objective neurological symptoms are 
found that are not attributable to the 
low back disorder, the examiner should 
describe the underlying disorder(s) these 
symptoms are attributable to, and whether 
such disorder, if not service-connected, 
is secondary to a service-connected 
disability.  




With respect to memory loss, the 
neurological examiner must determine 
whether there is any memory loss present 
on examination.  If objective evidence of 
memory loss is found, the examiner should 
determine the nature of the underlying 
disorder causing the memory loss.  

The neurological examiner must then 
determine whether it is at least as 
likely as not that such disorder was 
incurred in service, or is secondary to a 
service-connected disability, including 
as secondary to a fever allegedly caused 
by the neurogenic bladder.  

The report of the examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the veteran's claims 
folder.  

5.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his hemorrhoids.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's hemorrhoids should be 
accompanied by a complete rationale.  

In particular, the examiner should 
determine whether the veteran's 
hemorrhoids are manifested by persistent 
bleeding and with secondary anemia, or 
with fissures; or are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to 
benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.  

If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  


In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000); Stegall, supra.  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for 
postoperative small bowel ischemic 
thrombosis with necrosis as secondary to 
the service-connected back disability or 
pursuant to 38 U.S.C.A. § 1151; shrinking 
sex organ; memory loss; soft tissues; 
chest pain; stiffness, numbness, muscle 
spasm, achy joints, achy muscles, and 
jerking muscles; peripheral neuropathy, 
including as secondary to exposure to 
Agent Orange; a stomach condition; 
arterial occlusive disease, including as 
secondary to the service-connected back 
disability; increased evaluations 
spondylosis with postoperative fusion, 
residuals of a crush injury to the left 
foot, and hemorrhoids; and entitlement to 
benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.  

In this regard, the RO should document 
its consideration of the applicability of 
the criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, 4.40, 4.45, and 4.59 
(2000), as warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



